     Case 1:20-cv-00195-NONE-JLT Document 16 Filed 01/27/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA

10

11     DARRYL RAY MILLS,                                    Case No.: 1:20-cv-00195-JLT (PC)

12                        Plaintiff,                        ORDER DIRECTING CLERK OF COURT
                                                            TO ASSIGN DISTRICT JUDGE; AND
13             v.
                                                            FINDINGS AND RECOMMENDATIONS
14     C. PFEFFER, et al.,                                  TO DISMISS COMPLAINT WITH LEAVE
                                                            TO AMEND
15                        Defendant.
                                                            (Doc. 13)
16
                                                            FOURTEEN-DAY DEADLINE
17

18
            Previously, the Court screened plaintiff’s complaint and found it to be devoid of a cognizable
19
     claim. (Doc. 13.) Plaintiff was then granted an opportunity to dismiss the case entirely, file an
20
     amended complaint, or elect to stand on the complaint. Plaintiff has filed a response indicating his
21
     intention to stand on the complaint. (Doc. 14.)
22
            The court therefore ORDERS the Clerk of Court to assign a district judge to this case; and
23
            The court RECOMMENDS that the complaint be dismissed with leave to amend for failure
24
     to state a claim.
25
              These Findings and Recommendations will be submitted to the United States District
26
      Judge assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within
27
      fourteen days after being served with these Findings and Recommendations, the parties may file
28

                                                        1
     Case 1:20-cv-00195-NONE-JLT Document 16 Filed 01/27/21 Page 2 of 2


 1   written objections with the Court. The document should be captioned “Objections to Magistrate

 2   Judge’s Findings and Recommendations.” The parties are advised that failure to file objections

 3   within the specified time may result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772

 4   F.3d 834, 839 (9th Cir. 2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).

 5
     IT IS SO ORDERED.
 6

 7      Dated:     January 27, 2021                           /s/ Jennifer L. Thurston
                                                       UNITED STATES MAGISTRATE JUDGE
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                      2
